Case 1:16-cv-00711-JHR-AMD Document 279 Filed 10/30/20 Page 1 of 1 PageID: 20369




                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY

  EDWARD SILIPENA, et al.,                           :     Hon. Joseph H. Rodriguez

               Plaintiffs,                           :     Civil Action No. 16-711

        v.                                           :
                                                            ORDER
                                                     :
  AMERICAN PULVERIZER CO., et al.,
                                                     :
               Defendants.
                                                     :

        This matter having come before the Court on motion of Plaintiffs for Default

  Judgment as to all Defendants for Fraud Upon the Court and Sanctions Pursuant to

  Rule 37 (c) [Dkt. No. 181]; and the Court having considered the written submissions of

  the parties, as well as the arguments advanced during the hearing in this matter on

  October 29, 2020; and for the reasons stated on the record, which include an agreement

  for Defendants’ to bear the cost of the additional discovery associated with re-deposing

  Christopher Antinora and Steven Merz and leave for the parties to amend expert reports

  as necessitated by the additional discovery;

        IT IS on this 30th day of October, 2020 hereby

     ORDERED that Plaintiffs’ motion for Default Judgment as to all Defendants for

  Fraud Upon the Court and Sanctions Pursuant to Rule 37 (c) [Dkt. No. 181] is denied

  without prejudice.

                                                     /s /Joseph H. Rodriguez
                                                     JOSEPH H. RODRIGUEZ,
                                                     United States District Judge




                                                 1
